DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment(s)
The Preliminary Amendment, filed on November 18th, 2020, has been entered and acknowledged by the Examiner.
Cancellation of claim(s) 1-11 has been entered.
Claim(s) 12-24 are pending in the instant application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 18th, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on November 18th, 2020.  These drawings are considered acceptable by Examiner. 
Claim Objection(s)
Claim(s) 20 are objected to because of the following informalities:  
Regarding Claim 20, Examiner suggests modifying the dependency of Claim 20 to a non-canceled claim.  Examiner suggest the above change in order to place the claim in better form. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

i.          Claim(s) 12-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 is indefinite as it is not clear if the newly defined “a translucent area (12)” is one and the same as the previously defined “a translucent area (6)” or a new and distinct translucent area. The Applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner understands, based upon the originally filed description and drawings, that the “a translucent area” of line 7 is intended to actually recite – a second translucent area – and the “a translucent area” of line 3 is intended to actually recite – a first translucent area --. 
Claim(s) 16-17 recites the limitation "the support layer" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
For purposes of expediting prosecution, Examiner suggests either making Claims 16-17 depend upon Claim 15 (which first introduces “a support layer”) or modifying “the sensor layer” to – a support layer --.
Claim(s) 16-17 recite the limitation "the sensor layer" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
For purposes of expediting prosecution, Examiner suggests either making Claims 16-17 depend upon Claim 14 (which first introduces “a sensor layer”) or modifying “the sensor layer” to – a sensor layer --.
Claim(s) 17 recites the limitation "the compact layers" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 18 recites the limitation "the light source" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
For purposes of expediting prosecution, Examiner suggests either making Claim 18 depend upon Claim 16 (which first introduces “a light source”) or modifying “the light source” to – a light source --.
Claim(s) 19 recites the limitation "the translucent elements" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 24 recites the limitation " the modified sensor layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 13-24 are rejected at least for their dependency on independent Claim 12.
America Invents Act
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.         Claim(s) 12-24 are rejected under 35 U.S.C. 103 as being obvious over Rodriguez et al., (U.S. Pub. No. 2017/0139506 A1) as cited by Applicant(s).
Regarding Claim 12, Rodriguez et al., teaches a composite structure comprising: a translucent layer (448, ¶ [0034]-[0035], see at least Fig. 6); an opaque layer (408, opaque ink”) and containing a translucent area (420, “translucent area”), which is a void area surrounded by an opaque area of the opaque layer (408); and a touch sensor area (of 448), being in direct contact with the translucent layer (448) in the translucent area of the opaque layer (408), and containing a touch sensor (424, “sensing layer”) fully arranged below the opaque area of the opaque layer (408), and a translucent area (444) at least partially arranged below the translucent area (448) of the opaque layer (408).  Rodriguez et al., is silent regarding the light transmittance percentage and the thicknesses of elements. 
However, Examiner reasonably contemplates that it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the translucent layer to have a light transmittance of 1 to 50%, the opaque layer  to have a thickness of 1 to 100 m, the touch sensor area to have a thickness of 0.5 to 30 m, since optimization of workable ranges is considered within the skill of the art as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 205 USPQ 215 (CCPA 1980).
Further, one of ordinary skill in the art would entertain the idea of providing the above transmittance range and thicknesses in order to provide a composite that is touch sensitive yet mechanically and structurally sound.
Regarding Claim 13, Rodriguez et al., teaches the composite structure as recited in claim 12, wherein the opaque layer (408) is a mask layer (“a mask could be applied thereto,” ¶ [0034]).  
Regarding Claim 14, Rodriguez et al., teaches the composite structure as recited in claim 12, containing, in this order, the translucent layer (448), the opaque layer (408), and a sensor layer (424) comprising the touch sensor area (area of 424) and at least electric conductors connected to the touch sensor area (area of 424).  
Regarding Claim 15, Rodriguez et al., teaches the composite structure as recited in claim 12, containing the translucent layer (448), the opaque layer (408), the touch sensor area (424), and a support layer (428) in this order, wherein the support layer (428) is translucent or at least partially translucent.  
Regarding Claim 16, Rodriguez et al., teaches the composite structure as recited in claim 12, containing a light source (440, ¶ [0035]) arranged in or attached to at least one of the layers selected from the opaque layer (408), the sensor layer (424), and the support layer (428).  
Regarding Claim 17, Rodriguez et al., teaches the composite structure as recited in claim 12, comprising a soft layer (middle-most region of 444) that is contained in the translucent layer (448) below one or more compact layers or that is arranged between the support layer (428) and the translucent sensor layer (424).  
Regarding Claim 18, Rodriguez et al., teaches the composite structure as recited in claim 12, wherein the translucent layer (448) is the visible side of the composite structure and is selected to render the other elements of the composite structure invisible in the absence of light emitted from the light source (440) arranged in or at the rear side of the composite structure.  
Regarding Claim 19, Rodriguez et al., teaches the composite structure as recited in claim 18, wherein the translucent elements (448, 444) are selected to allow and the opaque areas (408) are selected to inhibit transmittance of visible light emitted from the light source (10) arranged in or at the rear side of the composite structure (400).
Regarding Claim 20, Rodriguez et al., teaches a process for producing a composite structure as recited in claim 1, comprising a step (i) of applying an opaque layer (408) containing a translucent area (420) on a translucent layer (448) and a subsequent step (ii) of applying a sensor layer (424) containing a touch sensor area on the translucent layer (448).  
Regarding Claim 21, Rodriguez et al., teaches the process as recited in claim 20, wherein the layers are applied by printing (“via screen printing,” ¶ [0033]) in steps (i) and (ii) and the opaque layer (408) containing the translucent area (420) is a mask layer (408, “mask”).  
Regarding Claim 22, Rodriguez et al., teaches the process as recited in claim 20, wherein steps (i) and (ii) are each a printing step selected from screen printing and ink jet printing (“via screen printing,” ¶ [0033]).  
Regarding Claim 23, Rodriguez et al., teaches the process as recited in claim 20, wherein step (i) is printing (¶ [0035]) an opaque mask layer and step (ii) is printing (“via screen printing,” ¶ [0033]) a sensor layer (424).  
Regarding Claim 24, Rodriguez et al., teaches the process as recited in claim 20, comprising a step (a) of applying an opaque layer (408) containing a translucent area on a sensor layer (424) and a step (b) of applying the modified sensor layer (of 424) obtained in step (a) on a translucent layer (448) (¶ [0035]).  
Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160214525 A1 to Sheehan et al., teaches a touch sensor device with translucent components therewithin.
Examiner's Note     
The Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Hana Featherly whose telephone number is (571)-272-8654. The examiner can normally be reached on M-R 10 AM - 2 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Hana Featherly/
USPTO Art Unit 2875
Patent Examiner Hana Featherly





/Britt D Hanley/Primary Examiner, Art Unit 2875